ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Atherton Construction, LLC                   )      ASBCA No. 59505
                                             )
Under Contract No. W912DW-04-C-0008          )

APPEARANCE FOR THE APPELLANT:                       Kevin A. Rosenfield, Esq.
                                                     Jackson Rosenfield LLP
                                                     Seattle WA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Francis X. Eugenio, Esq.
                                                     Assistant District Counsel
                                                     U.S. Army Engineer District, Seattle

                 OPINION BY ADMINISTRATIVE JUDGE SCOTT

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' Release and Settlement Agreement, that this appeal is sustained. In the nature
of a consent judgment, the Board makes a monetary award to appellant in the lump
sum amount of $855,000.00 inclusive of interest. No further interest shall be paid.

       Dated: 27 March 2015



                                                  aministrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

I concur                                         I concur




~~~-4«
Administrative Judge
                                                 RICHARD SHACKLEFORD
                                                 Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59505, Appeal of Atherton
Construction, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                              JEFFREY D. GARDIN
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                         2